DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of species (EGF and collagen) in the reply on December 14, 2020 is acknowledged. Claims 1-10, 13, 15, 17, 19, 22, 26, 31, 35, 36, 39-42 are pending. Claims 41 and 42 are newly added. Claims 6, 26 and 36 have been amended. Claims 1-10, 13, 15, 17, 19, 22, 26, 31, 35, 36, 39-42 are examined in the current action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/6/2018, 8/14/2018 and 7/2/2019 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Objections
Claim 41 is objected for repeating “preformed” twice. Appropriate correction is required. 

Claim Rejections - 35 USC§ 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 5, 7, 15, 17, 19, 22, 26, 31, 35, 36, 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, for pre-AIA  the inventor(s), at the time the applicant was filed, had possession of the claimed invention. This claim rejection is supported by Reynolds et al. "A multipotent EGF-responsive striatal embryonic progenitor cell produces neurons and astrocytes." Journal of Neuroscience 12.11 (1992): 4565-4574 (hereinafter Reynolds).
	Claims 5, 7, 15, 17, 19, 22, 26, 31, 35, 36, 39-42 describe a method for generating neural tissue comprising contacting neural tissue with a composite material comprising porous crystalline calcium carbonate or calcium phosphate particles, a biocompatible polymer and a nerve growth or regeneration agent. 
The genus of “a nerve growth or regeneration agent” refers to a genus that is considered extraordinarily broad. The currently claim language seemingly encompass every single peptide or small protein that induces a nerve cell to proliferate or grow. For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1. The instant specification exemplifies only a small number of nerve 
Furthermore, the prior art does not support the breadth of applicants claim to any nerve growth or regeneration agent. For example, Reynolds describes the use of EGF and other agents for growing nervous tissue (Reynolds, Abstract). Reynolds found that EGF had a higher action in proliferating nervous tissue when compared to NGF, BFGF and PDGF (Reynolds, abstract). Reynolds makes it clear that although some nerve growth agents (like EGF) aid in repairing neural tissue, it may not be the case for all imagined (both known and unknown) nerve growth agents. Given the breadth of the genus of “all nerve growth agents” in contrast to the handful of exemplified agents and prophetic portions of the specification, which are largely drawn to only several agents, the instant specification does not adequately disclose a sufficient number of described species of the genus to support the claim to all nerve growth agents, and the specification lacks adequate written description for this genus therefore. 

Claim Rejections - 35 USC§ 112(a), Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-4, 8-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for generating neural tissue comprising contacting neural tissue with a composite material comprising porous crystalline calcium carbonate or calcium phosphate particles, a biocompatible polymer and a nerve growth or regeneration agent, does not reasonably provide enablement for a method as described above without a nerve growth or regeneration agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method for generating neural tissue without the inclusion of a nerve growth or regeneration agent as described in claim 1. This claim rejection is supported by Higginbotham et al. WO 2015/121361, published 8/20/2015 (hereinafter Higginbotham, cited in applicants IDS).
Claims 1-4, 8-10 and 13 describe a method for generating neural tissue comprising contacting neural tissue with a composite material comprising porous crystalline calcium carbonate or calcium phosphate particles and a biocompatible polymer. 
The factors listed below have been considered in the analysis of enablement regarding methods for treating any neuronal hypo-kinetic disease or disorder:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of claim 1 reads on a treatment procedure for generating neural tissue comprising contacting neural tissue with porous inorganic particles and a biocompatible polymers. The limitations and breadth of claim 1 do not require contacting said neural tissue with a nerve growth or regeneration 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 13, 15, 17, 26, 35, 36, 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higginbotham (reference of record). 
Claim 1 describes a method for regenerating or repair of neural tissue comprising contacting the neural tissue with a composition comprising porous crystalline calcium carbonate or calcium phosphate 
5(PO4)3OH (Higginbotham, pg 13). Higginbotham provides specific embodiments wherein the composite material is used to generate or replace damaged nerve tissue (Higginbotham, pg 8, 11, 46 and claim 64). Higginbotham describes the nerve growth or regenerating agents as comprising nerve growth factor (NGF), vascular endothelial growth factor (VEGF) and insulin like growth factor (IGF) among others (Higginbotham, pg 35). Higginbotham provides in vivo animal experimentation date (example 15 in particular) and other motivational statements for implantation in vivo in humans (Higginbotham, pg 1, 14, 26). Higginbotham describes seeding cells into the composite material, culturing and evaluating cell viability (Higginbotham, example 6 and 9). Higginbotham provides specific embodiments wherein the biocompatible is collagen and provides several weight ratios of inorganic ceramic material to biocompatible polymer (Higginbotham, claims 10-15). Higginbotham describes further incorporating drugs, pharmaceutical carriers other active ingredients into the composite composition (Higginbotham, pg 37-38). Higginbotham describes various embodiments wherein the nerve growth or regenerating agent is introduced prior, together or after the neural tissue is incorporated into the composite material (Higginbotham, pg 8, 11, 35, 46). Accordingly, claims 1-4, 5, 7-10, 13, 15, 17, 26, 35, 36 and 39-42 are anticipated by the disclosure of Higginbotham. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15, 17, 19, 22, 26, 31, 35, 36, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Higginbotham as applied to claims 1-3, 5, 7-10, 13, 15, 17, 26, 35, 36, 39-42 above and in further view of Peretz et al. "Aragonite crystalline matrix as an instructive microenvironment for neural development." Journal of tissue engineering and regenerative medicine 2.8 (2008): 463-471 (hereinafter Peretz, cited in applicants IDS) and Reynolds (reference of record). 
Claim 4 describes the method of claim 3, wherein said neural tissue comprises brain tissue. Claim 6 describes the method of claim 5, wherein said nerve growth or regeneration agent comprising epidermal growth factor (EGF). Claim 19 describes the composition of claim 15, wherein said porous calcium phosphate particles comprise hydroxyapatite particles and said porous crystalline calcium carbonate comprises aragonite. Claim 22 describes the composition of claim 15, wherein said porous crystalline calcium carbonate comprises acellular coral exoskeleton and4 optionally wherein said porous crystalline calcium carbonate comprises a Porites lutea coral exoskeleton. Claim 31 describes the composition of claim 15, wherein said polymer comprises 2-6 mg/ml collagen. Claim 36 describes the composition of 
Higginbotham describes methods and compositions for generating and repairing neural tissue using a composite material comprising constituent biocompatible polymers, inorganic ceramic materials and nerve growth or regeneration agents (Higginbotham, claim 1, summary of invention pg 3). Higginbotham does not expressly disclose that the neural tissue comprises brain tissue, that the nerve growth or regeneration agent comprising epidermal growth factor (EGF) and/or platelets, that the porous crystalline calcium carbonate comprises aragonite, that the crystalline calcium carbonate comprises acellular coral exoskeleton and specific concentration of collagen as recited in claims 4, 6, 19, 22, 31 and 36. 
Peretz describes culturing hippocampal cells on a corraline skeletal material, which is composed of calcium carbonate (CaCO3) in the crystalline form of aragonite (Peretz, abstract and Intro para 2). Peretz describes preparing acellular coral exoskeleton biomatrices from cores drilled out of long-living massive colonies of the scleractinian coral Porites lutea (Peretz, 2.1 Matrix Preparation). Peretz describes culturing hippocampal cells (a type of neural brain tissue) and examined hippocampal culture survival and durability (Peretz, 3.1 Results). Peretz concludes that the aragonite biomaterial provided the cultured hippocampal cells with calcium ions, thus enhancing neuronal survival (Peretz, Discussion). 
It would have been obvious to one of ordinary skill in the art to incorporate the acellular coral aragonite scaffold taught by Peretz into the culturing methods outlined by Higginbotham comprising biocompatible polymers, inorganic ceramic materials and nerve growth or regeneration agents. It would have been a matter of simple substitution for one of ordinary skill to substitute the acellular coral aragonite scaffold taught by Peretz for any one of the inorganic ceramic materials described by Higginbotham. One would be motivated to make this substitution in order to provide the cultured nervous tissue with calcium ions which was shown by Peretz to increase neuronal survival. Furthermore, In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633